Citation Nr: 1229172	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a sinus condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to June 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1971 rating decision, the RO denied a claim of entitlement to service connection for a bronchial asthma disability.  That decision is now final.

2.  The evidence associated with the claims file subsequent to the October 1971 rating decision, by itself, or in conjunction with the previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for bronchial asthma or raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a bronchial asthma disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen entitlement to service connection for a bronchial asthma disability, the RO provided the Veteran with compliant notice by letter dated in November 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records; obtained VA outpatient treatment records; obtained statements from the Veteran and his representative; and assisted the Veteran in obtaining evidence.  

The Veteran has not been given a VA examination in connection with his claim to reopen service connection for bronchial asthma; however, the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for a bronchial asthma disability.  Service connection for a bronchial asthma disability was first denied by the RO in an October 1971 rating decision.  This unappealed decision is final.  38 U.S.C.A. 
§ 7105(c)(West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran's subsequent request to reopen his claim was denied by the RO in an April 2009 rating decision.  

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

The Veteran's claim of service connection for bronchial asthma was denied in October 1971.  The evidence associated with the claims file at the time of the October 1971 rating decision included service treatment records.  Although there was a current disability, the claim was denied because the condition existed prior to the Veteran's entry into service and was not aggravated by such service beyond the normal progression of the disease.  

Evidence added to the record since the time of the last final denial in October 1971 includes VA outpatient treatment records dated from February 1996 through July 1996, and statements from the Veteran dated in September 2009 and February 2010.  

The aforementioned VA outpatient treatment records are new in that they were not previously seen.  The records are not, however, material because they do not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that the Veteran's current bronchial asthma disorder did not preexist service, or was aggravated by such service beyond the normal progression of the disease.  The records do not raise a reasonable possibility of substantiating the claim, nor do they raise the possibility of further development which might tend to substantiate the claim.  

The record also includes the Veteran's statements indicating that he did have asthma prior to joining the military, however, his condition was aggravated by his service, as he experienced problems during basic training and was subsequently discharged due to his asthma condition.  The Veteran's statements are not new as they are cumulative of previously considered histories and statements noted in his service treatment records which reflect a history of asthma prior to service and the Veteran's discharge due to such condition.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening is not warranted.  

If the Veteran believes that the RO failed to consider all the evidence or misapplied the law to the facts in its denial, he may bring a claim for CUE.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bronchial asthma is denied.


REMAND

The Veteran contends that he has experienced chronic sinus problems since May 1971, when he underwent an operation for the removal of his palatal root of tooth number three during service.  See February 2009 informal claim.  He further explained that he had not received proper treatment for his sinus condition since discharge from service, as he did not maintain steady employment.  Id.    

A May 1971 service treatment record shows the Veteran underwent an operation for the removal of his palatal root of tooth number three.  The diagnosis was chronic sinusitis secondary to the displaced palatal root of tooth number three.  

Post-service VA outpatient treatment records dated from February 1996 through July 1996 contain the Veteran's complaints of nasal drip, cough, and headaches, as well as diagnoses of an upper respiratory infection.  

Given the above, the Board finds that clarification is necessary in order to determine whether the Veteran has a current sinus condition, and if so, whether the condition is related to or had its onset during service.  A medical examination and opinion addressing these matters are necessary prior to deciding the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any sinus disability that may be present.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  

The examiner is to answer the following questions:

(a) Does the Veteran currently have a sinus disability? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset in service, or is otherwise related to service?  

The examiner must consider the Veteran's reported history of continuous sinus problems since the May 1971 in-service operation for the removal of his palatal root of tooth number three, which resulted in a diagnosis of chronic sinusitis secondary to the displaced palatal root of tooth number three.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


